DETAILED ACTION
	This Office action is responsive to communication received 03/22/2021 – application papers received; 07/28/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/789,261 02/12/2020 PAT 10953294 which is a CON of 16/215,474 12/10/2018 PAT 10596427 which claims benefit of 62/596,677 12/08/2017.
Information Disclosure Statement
The information disclosure statement filed 07/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the non-patent literature document (Cite No. 5) International search Report and Written Opinion mailed October 30, 2020 for PCT/US2020/43483 filed July 24, 2020 has not been provided.  Specifically, the non-patent literature document (Cite No. 6) International search Report and Written Opinion mailed February 19, 2021 for PCT/US2020/62434 filed November 26, 2020 has not been provided.   It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings were received on 03/22/2021.  These drawings are acceptable.
Comment Regarding Specification
	It is noted that scanned page 16 (also enumerated as page 16 by the applicant) is completely blank.  It is unknown if this page was to be left intentionally blank or if subject matter is missing from the page.  The applicant is asked to provide an explanation and to provide a substitute specification, if necessary, to eliminate the blank page.  
Status of Claims
	Claims 1-18 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, lines 9, 11 and 13, “the striking face center” lacks proper antecedent basis.  It would appear that the first instance in line 9 should read --a striking face center--.  Such a change would provide proper basis for the occurrence in lines 11 and 13. 
As to claim 1, line 36, after “35%”, the term --of-- should be inserted. 
As to claim 2, this claim shares the indefiniteness of claim 1. 
As to claims 3 and 4, the phrase “detachable weight recess” is not fully understood (emphasis added).  While the detachable weight recess is described in the specification and while the applicant may be his own lexicographer in defining certain terms and phrases, the generalized or accepted meaning of a term or phrase must not be so altered that the meaning of terms and phrases becomes difficult to understand.  How can a recess be detachable? 
As to claims 5-7, these claims share the indefiniteness of claims 3 and 4.  In addition, in each of claims 5-7, the term “may” is indefinite as it is not clear whether or not the claim scope encompasses the language and limitations that follow “may”.  It is suggested in claim 5 to simply delete “may”.  In claims 6 and 7, each instance of the phrase “may vary” should be amended to simply read --varies--.
As to claims 8-12, these claims share the indefiniteness of claim 1.
More specific to claim 9, the term “may” is indefinite as it is not clear whether or not the claim scope encompasses the language and limitations that follow “may”.  It is suggested the phrase “may vary” should be amended to simply read --varies--.
As to claim 13, lines 2-3, is the phrase “from a center near the strike face” referring to the same striking face center as claim 1?  Similarly, in line 5, what is “the center near the strike face” referring to? 
As to claim 14, in a manner similar to claim 13, it is not clear if the “center” recited in lines 2 and 5 is referring to the center of the strike face or to a different center location.
As to claims 15-18, these claims share the indefiniteness of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,953,294.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘294 patent are more specific than the instant claims and thus encompass all of the limitations of the instant claims.  For example, the ‘294 patent claims further require “wherein the first component further comprises a permanently affixed embedded weight rearward of the weight port, wherein the detachable sole weight and embedded weight are each comprised of materials having a densities greater than the first density, wherein each of the detachable sole weight and embedded weight have masses in the range of 10 grams to 20 grams, wherein the sole portion rear extension further comprises a mass portion, wherein the weight port, detachable sole weight, and embedded weight are all located within the rear extension mass portion…wherein the first component comprises a first component mass, and wherein the first component mass is 85 percent to 96 percent of the total mass of the golf club head”.  Note the following comments:
As to claims 1, 2 and 3, see claim 1 of the ‘294 patent.
As to claim 11, see claim 13 of the ‘294 patent.
As to claim 12, see claim 14 of the ‘294 patent.
As to claim 13, see claim 4 of the ‘294 patent.
As to claim 14, see claim 5 of the ‘294 patent.
As to claim 15, see claim 16 of the ‘294 patent.
As to claim 16, see claim 17 of the ‘294 patent.
As to claim 17, see claim 18 of the ‘294 patent. 
As to claim 18, see claim 11 of the ‘294 patent.

Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,953,294 in view of DeMille (USPN 8,979,671). 
The claimed invention of the ‘294 patent lacks the requirements of ribs attached to the mass portion detachable weight recess along with the requirements for the number of ribs as well as the height, width and length of the ribs.  DeMille shows it to be old in the art to provide ribs (120, 130, 140) integrally formed with a weight pad or weighted mass in order to increase the local bending stiffness in the shell wall.  See col. 8, lines 17-31 in DeMille.  Further, DeMille teaches that the dimensions of the ribs may be modified to provide added resilience and strength.  See col. 8, line 51 through col. 9, line 2 in DeMille.  In view of the teachings in DeMille, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘294 patent by providing the detachable sole weight with ribs for improving the strength of the sole portion adjacent the weight/mass.  The particular, claimed width, height and length would be attainable through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, the claimed number of ribs set forth in instant claim 5 is deemed to be an obvious duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claims 1-3 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USPN 10,596,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘427 patent, on one hand, are more specific than the instant claims and thus encompass all of the limitations of the instant claims.  For example, the ‘427 patent claims further require “wherein the first component sole portion rear extension extends rearwards toward the toe end making an acute angle in relationship to an axis perpendicular to the strike face, wherein the acute angle is between 10 degrees and 40 degrees from the axis perpendicular to the strike face or, wherein the first component sole portion rear extension extends rearwards toward the heel end making an acute angle in relationship to an axis perpendicular to the strike face, wherein the acute angle is between 10 degrees and 40 degrees from the axis perpendicular to the strike face”.  On the other hand, the ‘427 patent claims lack the now-claimed language “wherein an X-axis extends through the striking face center in a direction from the heel end to the toe end of the golf club head, and parallel to a ground plane when the club head is at an address position, a Y-axis extends through the striking face center in a direction from the crown to the sole of the golf club head, and perpendicular to the X-axis, a Z-axis extends through the striking face center in a direction from the striking face to the golf club head rear end and perpendicular to the X-axis and the Y-axis, and a YZ plane extends through the Y-axis and the Z-axis” merely sets forth a reference origin on the face portion.  An XYZ reference axis may clearly be established on the face of the claimed device in the ‘427 patent. Note the following comments:
As to claims 1 and 2, see claim 1 of the ‘427 patent.
As to claim 3, see claim 14 of the ‘427 patent.
As to claim 11, see claim 11 of the ‘427 patent.
As to claim 12, see claim 12 of the ‘427 patent.
As to claim 13, see claim 4 of the ‘427 patent.
As to claim 14, see claim 5 of the ‘427 patent.
As to claim 15, see claim 16 of the ‘427 patent.
As to claims 16, 17 and 18, see claim 1 of the ‘427 patent.

Claims 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USPN 10,596,427 in view of DeMille (USPN 8,979,671). 
The claimed invention of the ‘427 patent lacks the requirements of ribs attached to the mass portion detachable weight recess along with the requirements for the number of ribs as well as the height, width and length of the ribs.  DeMille shows it to be old in the art to provide ribs (120, 130, 140) integrally formed with a weight pad or weighted mass in order to increase the local bending stiffness in the shell wall.  See col. 8, lines 17-31 in DeMille.  Further, DeMille teaches that the dimensions of the ribs may be modified to provide added resilience and strength.  See col. 8, line 51 through col. 9, line 2 in DeMille.  In view of the teachings in DeMille, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘427 patent by providing the detachable sole weight with ribs for improving the strength of the sole portion adjacent the weight/mass.  The particular, claimed width, height and length would be attainable through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, the claimed number of ribs set forth in instant claim 5 is deemed to be an obvious duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
           Observations on Nonstatutory Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims of the copending applications listed herein below. While no double patenting rejections based on the copending applications listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of the copending applications listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the copending applications identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the copending applications listed herein below conflict, or do not conflict, with the claims of the instant application.
United States Patent Application Serial Nos.: 17/175,558; and 17/105,459

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imamoto (USPN 7,455,600) in view of Stites (USPN 7,806,782) and Takahashi (USPN 8,926,450).
 As to claims 1, 16 and 17, Imamoto shows a golf club head comprising a body (FIG. 1): the body comprising a striking face (2), a rear end (FIG. 7B, end opposite face 2), a toe end (FIG. 1), a heel end (FIG. 1), a crown (5), a sole (13), a trailing edge (i.e., adjacent rear end) , a first component (10) comprising the striking face and a striking face return, and a second component (30) comprising at least a portion of the rear end.   The language “wherein an X-axis extends through the striking face center in a direction from the heel end to the toe end of the golf club head, and parallel to a ground plane when the club head is at an address position, a Y-axis extends through the striking face center in a direction from the crown to the sole of the golf club head, and perpendicular to the X-axis, a Z-axis extends through the striking face center in a direction from the striking face to the golf club head rear end and perpendicular to the X-axis and the Y-axis, and a YZ plane extends through the Y-axis and the Z-axis” merely sets forth a reference origin on the face portion.  An XYZ reference axis may clearly be established on the face of the Imamoto device.  Here, the first component (10) comprises a first material having a first density (col. 3, line 28; col. 6, lines 5-8); the second component (30) comprises a second material having a second density (col. 3, lines 26-27); the first density is greater than the second density (i.e., the density of, for example, stainless steel or iron used for the first component is greater than the density of, for example, the FRP disclosed by Imamoto for the second component);  the return portion of the first component extends rearwardly from the striking face and comprises a first component crown portion, and a first component sole portion (FIGS. 2, 3A, 3B); wherein a first component sole portion rear extension extends from the sole portion of the striking face return toward the rear end, wherein the sole portion of the striking face return and the first component sole portion rear extension form a T-shaped profile (FIGS. 2, 5, 6B), wherein the second component is configured to be coupled to the first component to form an enclosed hollow interior of the golf club head (FIG. 7B).  Imamoto shows a mass portion (18b) with a weight port (18a) and a detachable sole weight (21). 
Imamoto differs from the claimed invention in that Imamoto lacks the features ”wherein the first component sole portion rear extension is offset relative to the YZ plane parallel to the x-axis”.  Stites shows it to be old in the art to provide a rail member (200) that extends rearwardly and may be aligned in an offset fashion relative to the strike plane so that the weight distribution of the head may be customized for each individual golfer (see Stites at col. 4, lines 16-33 and col. 10, lines 19-44). Note, in Stites (i.e., col. 10, lines 19-44), the rail portion appears to initially be identified as element (220), then later described as element (200).  A review of the patent reveals that the rail member is indeed element (200) and the citation in col. 10 has been interpreted as referring to the rail member (200), wherever mentioned throughout the cited passage. In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Imamoto by arranging member (13) with an offset relationship, whereby the weight member of the Imamoto device, which is part of rearward extension (13), would be offset in order to vary the location of the center of gravity of the head.  The addition of these features (i.e., the offset arrangement of the rail member of Stites) to the rearwardly extending sole member extension (13) in Imamoto would have involved the obvious combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Imamoto further differs from the claimed invention in that Imamoto does not explicitly disclose the limitation “wherein the mass portion comprises between 20% and 35% [sic] a total mass of the golf club head”.  Takahashi shows it to be old in the art to provide a weight in a sole portion adjacent the rear of the sole to account for between 20% and 35% of the total weight of the club head.  See weight material (30) shown in Fig. 6 along with weight material (132) shown in Fig. 15 and TABLE 1, wherein the weight material may comprise 60 grams and the total weight of the head may comprise 185 grams (i.e., 35% of 185 grams = 64.75 grams).  Takahashi sizes the added sole weight to alter the height and depth of the center of gravity (i.e., col. 9, lines 28-32).  According to Takahashi, altering the location of the center of gravity ultimately impacts the ball-striking characteristics of the club head, whereby a lower center of gravity allows for a higher hitting angle to be achieved (i.e., col. 3, lines 21-26).  In view of the patent to Takahashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Imamoto by sizing the mass portion to account for between 20% and 35% of the overall weight of the club head, the motivation being to help locate the center of gravity lower and more rearwardly within the club head so as to improve the ball striking characteristics of the club head.  
As to claim 2, an imaginary vertical plane extending through the mass portion (i.e., along center line, Fig. 5) clearly bisects the mass portion in the YZ plane. 
As to claim 3, as best understood, note detachable weight (21), which is part of a recess (18b) that includes a forward edge. 
As to claim 15, see col. 3, lines 14-16 in Imamoto detailing a wood-type club head.  See col. 5, lines 33-37 in Imamoto discussing titanium material. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Imamoto (USPN 7,455,600) in view of Stites (USPN 7,806,782), Takahashi (USPN 8,926,450) and  DeMille (USPN 8,979,671). 
Imamoto, as modified by Stites and Takahashi, lacks the requirements of ribs attached to the mass portion detachable weight recess along with the requirements for the number of ribs as well as the height, width and length of the ribs.  DeMille shows it to be old in the art to provide ribs (120, 130, 140) integrally formed with a weight pad or weighted mass in order to increase the local bending stiffness in the shell wall.  See col. 8, lines 17-31 in DeMille.  Further, DeMille teaches that the dimensions of the ribs may be modified to provide added resilience and strength.  See col. 8, line 51 through col. 9, line 2 in DeMille.  In view of the teachings in DeMille, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Imamoto by providing the detachable sole weight with ribs for improving the strength of the sole portion adjacent the weight/mass.  The particular, claimed width, height and length would be attainable through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also, the claimed number of ribs set forth in instant claim 5 is deemed to be an obvious duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imamoto (USPN 7,455,600) in view of Stites (USPN 7,806,782), Takahashi (USPN 8,926,450) and De Shiell (US PUBS 2004/0116207). 
As to claims 11 and 12, Imamoto in view of Stites and Takahashi has been discussed, above.  Imamoto shows a joint extension or lip (14a) on the first component (10), as shown in FIGS. 8-11. The lip or extension includes a depth to accommodate a front edge of the second component (30).  However, Imamoto, even as modified by Stites and Takahashi, does not explicitly detail the depth of the recession.  De Shiell shows it to be old in the art to provide a first body component with a ledge (FIGS. 2, 3) sufficiently deep enough to support an adjoining second body component (e.g., a crown portion). De Shiell discloses the depth Tc of the crown (12) as no more than 2 mm, and thus one can conclude that the depth of the recession that accommodates the crown is no more than 2 mm, since the crown sits flush atop the ledge (paragraph [0034] in De Shiell).  Also, De Shiell details that the size of the ledge portion that supports the crown is chosen to minimize the required overlap between the mating surface areas of the crown and top portions of the remaining shell of the club head body (paragraph [0031] in De Shiell).  In view of the publication to De Shiell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Imamoto by providing the recession adjacent element (14a) with a depth dimension suitable enough to retain and support the adjoining composite crown shell (30). It would appear that the skilled artisan would have had a reasonable expectation of success in providing a stable connection between the lip of the first body component and the front edge of the second component in Cheng, with the recession sized to an appropriate depth.  An “obvious to try” approach by the skilled artisan to achieve a reasonable expectation of success has been deemed to be within the level of one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Imamoto (USPN 7,455,600) in view of Stites (USPN 7,806,782), Takahashi (USPN 8,926,450) and Williams (USPN 7,285,060). 
As to claims 13 and 14, Fig. 5 in Imamoto shows a first component sole portion toe end extension and a first component sole portion heel end extension .  See annotated Fig. 5 herein below.  Imamoto in view of Stites and Takahashi is silent with respect to the width of the first component sole portion heel end extension and the first component sole portion toe end extension. 

    PNG
    media_image2.png
    599
    735
    media_image2.png
    Greyscale

Williams is cited to show that it is old in the art to vary the width of the rearwardly extending heel and toe sole extensions (FIG. 23).  Williams further provides some guidance in sizing the width of the heel and toe rearward extensions with his disclosure of the widths d”’ and d” in FIGS. 20 and 21, respectively.  Also, see col. 5, lines 29-49 in Williams.  Note that these heel and toe extensions also substantially extend along the sole portion of the return portion.  While Williams provides variations between these extensions at the heel and toe as a means to vary the face angle, it is clear that the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to vary the width of the sole portion heel end extension and the sole portion toe end extension in Imamoto to further yield the predictable result of altering the mass distribution of the club head.  Moreover, Stites provides some guidance in dimensioning the length of the head (i.e., Stites, at col. 7, lines 21-31, references USPUBS 2005-0239576, which details a club head heel-to-toe length of at least 4.5 inches).  Using the suggested club head length from Stites and the further teaching in Stites that the rail member may be offset from center, it is clear that the claimed dimensions set forth in claim 13 for the toeward and heelward extensions from center would have been realized as being within the skill of one of ordinary skill in the art.  In other words, the claimed amounts to which the first component sole portion toe end extension and first component sole portion heel end extension are measured from the center near the strike face would fall within the overall length dimension disclosed by Stites.  Here, combining prior art elements according to known methods to yield predictable results has been deemed to be within the level of one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not show, suggest or otherwise render obvious the combination of all of the elements of the golf club head body as recited in independent claim 1 together with the specific criteria of a mass portion maximum height, a mass portion interior length, a vertical lip having a vertical lip height and a vertical lip length, a mass portion trailing edge shelf having a shelf length, a shelf height, and a shelf width, an interior forward boundary, the mass portion further comprises a heel side external boundary, a toe side external boundary, and a forward external boundary. Such an arrangement provides a mating surface for a portion of the second component when the first and second components are coupled together to form the assembled golf club head, as explained in paragraph [0067] of applicant’s specification.  The skilled artisan would not have found it obvious to manipulate the arrangement of the mass portion to include a vertical lip and a shelf along with the interior forward boundary and external heel side, toe side and forward boundaries of the mass portion without the benefit of applicant’s disclosure.  

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Fig. 129 in Jertson;
Sillies shows a generally T-shaped sole configuration (Fig. 8);
Note weight (30) in Fig. 1 in Evans;
Stokke (‘307) shows a thickness for the weight at the rear of the head (Figs. 1, 2);
Figs. 2-5 in Milleman show a detachable weight;
Figs. 2-3 in Morales;
Figs. 5-6 in Boggs show a lip and shelf arrangement;
See Figs. 2 and 6 in Stokke (‘159);
Figs. 6 and 9 in Chen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711